Per Curiam.

S&Z did not comply with Ohio Adm.Code 4121:l-5-17(E) — a point that it does not seriously dispute. At issue is the causal relationship, if any, between S&Z’s noncompliance and claimant’s injury.
We recently discussed the specific safety requirement currently at issue in State ex rel. Burchfield v. Printech Corp. (1998), 83 Ohio St.3d 169, 699 N.E.2d 56. In that case, the claimant worked as a bindery technician. As part of her duties, she moved books from one location to boxes a few steps away. The boxes rested on a wooden skid that, on the date of injury, was accidentally lowered onto the claimant’s foot.
In asserting the claimed YSSR, claimant conceded that her duties as a bindery technician did not present a clear foot hazard. She instead asserted other hypothetical foot hazards throughout the plant that she claimed would demand compliance with Ohio Adm.Code 4121:l-5-17(E). The commission rejected that argument, as did we.
We found that the claimant’s proposed foot hazards were so nebulous as to exist in every job, and that the General Assembly could not have intended that all employers — no matter what position or profession — provide foot protection. We ultimately concluded that the rule demanded a strict construction, and thus that the commission did not abuse its discretion in finding no VSSR.
Applying that reasoning here, we hold that the commission did not abuse its discretion in finding a violation of the rule. Focusing on the heavy equipment that claimant was required to be around and the nature of his duties therewith, we do not find that the commission erred in finding that foot protection was required under Ohio Adm.Code 4121:l-5-17(E).
S&Z contends that claimant did not sustain his burden of establishing that the lack of foot protection was the proximate cause of his injury. We disagree. Contrary to S&Z’s representation, claimant is not required to additionally prove the extent to which foot protection would have eliminated or reduced his injuries. In this case, claimant established that he was working around a foot hazard, that foot protection was required but was not provided, and that he was injured.
*291S&Z lastly alleges evidentiary infirmities in the commission’s order. We are unpersuaded by this argument. The commission in its order cited the report of Safety and Hygiene Investigator Brian L. Weiss as the evidence on which it relied, and explained the reasoning for its decision. No more is required.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Moyer, C.J., and Lundberg Stratton, J., dissent.